            Case 1:18-cv-01957-CRC Document 10 Filed 10/23/18 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
JASON LEOPOLD, et al.                             )
                                                  )
                        Plaintiff,                )
                                                  )
       v.                                         )
                                                  )
UNITED STATES DEPARTMENT OF                       )    Case No. 18-cv-1957 (CRC)
HOMELAND SECURITY,                                )
                                                  )
                        Defendant.                )
                                                  )
                                                  )

                                     JOINT STATUS REPORT

       Pursuant to the Court’s October 9, 2018, Minute Order, Plaintiffs Jason Leopold, et al.,

and Defendant U.S. Department of Homeland Security respectfully submit this Joint Status

Report in this Freedom of Information Act (“FOIA”) case.

       This case concerns Plaintiffs’ FOIA request seeking (1) all emails sent or received by

Secretary of Homeland Kristjen Nielsen during the time period June 1, 2017 through the date the

search for responsive records is conducted; (2) all briefing books prepared by Secretary Nielsen

in preparation for any meeting she attended as Secretary of Homeland Security; (3) all meeting

minutes and other meeting summaries for meetings attended by Secretary Nielsen during the

time October 1, 2017 through the date the search for responsive records is conducted; (4)

Secretary Nielsen’s calendar and appointment book during the time period October 1, 2017

through the date the search for responsive records is conducted; (5) Secretary Nielsen’s phone

call log during the time period October 1, 2017, through the date the search for responsive

records is conducted.
          Case 1:18-cv-01957-CRC Document 10 Filed 10/23/18 Page 2 of 3



       Defendant has largely completed its search for responsive records and has collected

26,213 potentially responsive pages. Defendant proposes to process 250 pages per month and

release responsive, non-exempt materials on a monthly basis with the first production to occur on

November 16, 2018. The parties have begun conferring about the scope of the request and

production schedule, and they intend to continue conferring. Plaintiffs have agreed to omit press

clippings from the scope of the request, and Defendant’s page count reflects this limitation.

       Plaintiffs object to a production schedule of only 250 pages per month, but will continue

to confer with Defendant in advance of the next JSR deadline. If agreement on a production

schedule is not reached, Plaintiffs will explain their position in the next report.

       Accordingly, the parties propose that they file a joint status report sixty days from today

and every sixty days thereafter until production is complete.



                                                       Respectfully submitted,

                                                       _/s/ Matthew Topic_________
                                                       Matthew Topic
                                                       (E-Mail: foia@loevy.com)
                                                       LOEVY & LOEVY
                                                       311 N. Aberdeen, Third Floor
                                                       Chicago, Illinois 60607
                                                       Tel.: (312) 243-5900
                                                       Fax: (312) 243-5902
                                                       Bar No. IL0037

                                                       Matthew Schafer
                                                       (E-Mail:
                                                       matthew.schafer@buzzfeed.com)
                                                       BUZZFEED INC.
                                                       111 East 18th Street, 13th Floor
                                                       New York, NY 10003
                                                       Tel.: (646) 660-0693
                                                       Fax: (212) 431-7461
                                                       Bar No. 1008728
Case 1:18-cv-01957-CRC Document 10 Filed 10/23/18 Page 3 of 3



                                 Counsel for Plaintiff


                                 JESSIE K. LIU
                                 United States Attorney
                                 D.C. BAR # 472845

                                 DANIEL F. VAN HORN
                                 Chief, Civil Division
                                 D.C. BAR # 924092

                                 By:__________/s/_____________
                                 JOSHUA KOLSKY
                                 D.C. BAR #993430
                                 Assistant United States Attorney
                                 District of Columbia
                                 555 Fourth St., N.W.
                                 Washington, D.C. 20530
                                 Phone: (202) 252-2541
                                 Fax: (202) 252-2599
                                 Joshua.kolsky@usdoj.gov

                                 Counsel for Defendant
